The 
Government of Mexico congratulates Mr. Stoyan Ganev on his election as 
President to guide the work of the General Assembly. It also congratulates 
Mr. Boutros Boutros-Ghali on his decision to engage in active diplomacy, to 
initiate the changes called for in the Secretariat and to devise new ways of 
strengthening the Organization. 

Mexico extends a most cordial welcome to the 13 new Member States. 
The new conditions in the world, the long-standing aspirations of peoples 
and the pressures of all kinds facing this forty-seventh session of the 
General Assembly require us to chart a clear course. The disappearance of the 
blocs has not led to the emergence of the peaceful world of which we dreamed. 
Uncertainty prevails. In many societies, one political order has disappeared 
and the order which has taken its place is in the midst of a difficult process 
of shaping itself. World trends are extremely contradictory. Some countries' 
efforts to integrate are in contrast to the disintegration of other 
countries. It would appear that the potential for conflict, now free of 
ideological bonds, has increased in various regions of the world. 
Despite the fact that bipolarity has vanished, international peace and 
security continue to be threatened by aggressive nationalisms, political and 
religious fanaticism and, above all, the conditions of critical poverty and 
inequality of opportunities that separate some peoples from others. As this 
session of the General Assembly takes place, thousands of people are 
continuing to die in the fratricidal wars in former Yugoslavia and other parts 
of the world. In Africa, the life of whole populations is threatened by 
hunger. The life of more than half of the world's population is dominated by 
unemployment and the impossibility of attaining decent levels of health, 
education, food and housing. 
Decisive progress in economic, social and human development and 
root-and-branch rectification of the structural imbalances in international 
society are necessary conditions for genuine and lasting peace. One fifth of 
the world's population, 1 billion people inhabiting the most industrialized 
countries, consume 70 per cent of the planet's resources. In income terms. 
 
the polarization of inequalities is even greater. The richest fifth of the 
world's population accounts for 83 per cent of total income, while the poorest 
fifth has to make do with 1.4 per cent. Future prospects are no less tragic: 
the World Bank estimates that the income of the population with the fewest 
resources will fall from $370 a year to only $225 by the year 2000. 
Now that the cold war is over, there is no argument strong enough to 
justify the persistence of these imbalances. Plenty and overabundance for a 
few cannot coexist with poverty and deprivation for the majorities. We can 
already see the global impact of these inequalities: The increase in 
migrations to the more prosperous countries is unprecedented. Millions of 
people throughout the world are forming legions of refugees and displaced 
persons. It would be a dangerous illusion for the rich societies to believe 
that their security is not in jeopardy from the intensification of these 
imbalances. 
It must be recognized that it will not be possible to cure 
underdevelopment and the resulting poverty and marginalization in many 
countries by the use of market forces alone. What is needed is a major 
internal correction effort involving both the State and private individuals, 
or involving mainly the State, when private individuals are unwilling, do not 
know how or do not have the resources to act. A favourable international 
environment is also required to more effectively encourage a comprehensive 
solution to the serious problems of underdevelopment. 
The Government of President Carlos Salinas de Gortari is promoting the 
expansion of markets and the need for flows of goods and services to grow 
without artificial barriers of a political or economic nature. We therefore 
already have a free trade agreement with Chile, and we have just negotiated a 

treaty to establish the North American free trade area, which will be the most 
potent trading zone in the world. With an open trading system, without 
discrimination and protectionist barriers, the developing countries could earn 
around $44 billion more from exports. That would undoubtedly increase the 
viability of the structural reforms these nations have undertaken, and would 
reflect international solidarity with these countries. 
Mexico has been active in promoting reform of the United Nations. It has 
joined the consensus that there is a vital need to redistribute functions and 
responsibilities among its organs, increase coordination and democratize its 
procedures. Our Organization is overworked and underfinanced. Its renewal 
must include the fulfilment by all Members of their financial commitments. 
That there is an endemic financial crisis at the United Nations, in the face 
of the extensive tasks the community is seeking to assign to it, is an 
incongruency which must be resolved without delay. 
Mexico recognizes the relevance of the Secretary-General's report 
entitled "An Agenda for Peace", submitted for the consideration of Member 
States. It is a rigorous document, and proposes the innovative measures that 
are needed in order to enable our Organization to respond to the challenges of 
a new era. The ideas that it puts before us for achieving a better balance 
between the principal organs of the United Nations appear to us to be on the 
right lines. 
We need to give the General Assembly the primacy it should enjoy as the 
Organization's universal and pluralistic organ par excellence. We have to 
achieve better coordination between it and the Security Council, above all in 
matters of international peace and security. We agree with the strengthening 
of the Secretary-General's capacity for action. We consider that the 

Secretary-General should be authorized to seek advisory opinions from the 
International Court of Justice on condition, of course, that the States 
concerned have requested his involvement. 
Mexico has also indicated the need for a better balance in the treatment 
of the items on the international agenda. We pay too much attention to the 
so-called new global issues at the expense of development problems, combating 
extreme poverty and strengthening international cooperation. The best 
preventive diplomacy is one in which programmes in support of development are 
an essential element. These are the best guarantees of stable and lasting 
peace. 
The economic and social sector of the Organization needs to be 
revitalized. Now is the time to increase the efficiency of the organs on 
which rests the main responsibility for economic and social activities: the 
Economic and Social Council and the Second and Third Committees of the 
Assembly. 
My country has reiterated that the internal transformation of the United 
Nations organs, as well as of relationships between them, needs to be 
supplemented by the democratization of decision-making. This will entail 
reviewing, in due course, the anachronistic veto system. We must dispel the 
risk of the Security Council's becoming merely an instrument for lending the 
appearance of joint action to the designs of a few powerful countries. The 
deliberative and decision-making processes must be transparent. The tendency 
for the taking of decisions by consensus to become more widespread must not 
pose an obstacle to participation by Council members, nor must it impede 
in-depth debate among them. 
 
Some of the measures proposed in the Secretary-General's report need to 
be studied thoroughly and carefully, as they might prove to be 
counterproductive. Deployment of troops along the borders of a State that 
feels threatened might aggravate the problem it was designed to forestall. 
The proposal for the conduct of preventive deployment operations in 
conditions of national crisis gives grounds for concern. A measure of this 
kind could involve the Organization in issues that are strictly within the 
internal jurisdiction of States. 
Similarly, what is known as "support for the transformation of deficient 
national structures and capabilities, and for the strengthening of new 
democratic institutions" (A/47/277, para. 59). should be examined with great 
care, since these matters fall within the exclusive sovereignty of States. 
The report also echoes positions that Mexico has supported. We agree 
that States should accept the jurisdiction of the International Court of 
Justice. Honduras and El Salvador have set the world an example of their 
desire for harmony and peace by submitting their territorial dispute to the 
International Court for resolution. 
Mexico welcomes the insistence of the Secretary-General that diplomatic 
action should be exhausted before use is made of the coercive measures for the 
maintenance of international peace and security referred to in Chapter VII of 
the Charter. 
Despite the disquieting signs in the international environment, obvious 
advances have been made which enable us to look with hope to the potential of 
the United Nations to work towards a more stable and a more secure world. 
Long-drawn-out conflicts that had been deadlocked for years are today on the 
way to resolution. The peace process in El Salvador is perhaps the most 

successful of those in which the Organization has participated. It is up to 
the parties and the Organization itself to do everything in their power to 
ensure the implementation, within the time-frame scheduled, of the commitments 
entered into. Mexico appeals to the international community to provide, as 
soon as possible, the economic assistance promised for the cause of peace in 
El Salvador. 
In the realm of disarmament, definite progress has been achieved in the 
quantitative reduction of nuclear arsenals but we are far from having 
eliminated the danger of a nuclear catastrophe. There has been an increase in 
the number of States that possess nuclear weapons, and the doctrine of nuclear 
deterrence continues to serve as grounds for justifying the existence and 
improvement of such weapons. 
In the face of these dangers, we must put an end to nuclear testing. We 
therefore express our gratitude to those countries that have decided to 
institute moratoriums. Mexico will continue to work to see to it that at this 
session we are able to make progress together towards the total elimination of 
nuclear weapons from the planet. 
Therefore, the Review Conference of the Parties to the Treaty on the 
Non-Proliferation of Nuclear Weapons deserves our full attention. We are 
gratified at the progress in respect of the Treaty of Tlatelolco. We welcome 
the ratification by France of Additional Protocol I and the process leading to 
the full incorporation of Argentina, Brazil and Chile in the 
nuclear-weapon-free zone in Latin America. We hope that Cuba will also soon 
be incorporated into this regime, as well as Guyana and St. Kitts and Nevis. 
Mention also needs to be made of the Convention on chemical weapons, the 
outcome of 10 years' work by the Ad Hoc Committee of the Conference on 

Disarmament. Although the Convention is undoubtedly subject to improvement, 
Mexico hopes that it will lead to the elimination of one of the most 
reprehensible means of mass destruction. 
The Rio de Janeiro Conference, held last June, was a basic step towards 
greater awareness at the world level of the relationship between the problems 
of the environment and those of development. The General Assembly has the 
responsibility of creating institutional machinery to follow up, promote and 
perfect the implementation of "Agenda 21", approved at Rio. The establishment 
of the Commission on Sustainable Development is a central item on our agenda. 
In this regard, I should like to make three points: the first is that 
this Commission should not confine itself to reviewing the progress made in 
Rio, but should become a high-level forum for updating and introducing new 
proposals designed to promote development and the protection of the 
environment. 
The second point relates to its mandate of supervising and broadening the 
commitment with regard to financing. We shall achieve little in the struggle 
for sustainable development of the planet if the countries that possess the 
most and have contributed the most to pollution do not increase the resources 
allocated to halting the destruction of the environment. The Commission to be 
appointed by this General Assembly must ensure that it is the polluter who 
pays. 
Finally, following up on the Rio agreements calls for a competent 
secretariat. We are expecting a small but high-level group with direct access 
to the Secretary-General and a clear mandate to avoid duplication of functions 
with other bodies. 

We are living through a phase characterized by profound respect for human 
rights and democracy as the foundations of peace, freedom and human dignity. 
The defence of human rights has always been at the centre of our 
Organization's attention. 
Nevertheless, we are concerned at the desire to focus greater attention 
on some aspects of human rights to the detriment of others. Only a 
comprehensive view of human rights can ensure that their protection will not 
be partial or motivated by veiled aspirations towards interference. 
The Organization has the opportunity of becoming the cornerstone of a new 
world order worthy of that name. It is our responsibility towards future 
generations to bequeath to them a forum in which peace is guaranteed and in 
which the conditions required for the development of all nations are created. 
International cooperation for development cannot be approached from one 
standpoint alone. We must not view it solely as a complement to actions to 
resolve conflicts or to reduce it to technical assistance programmes, nor can 
it be confined to general recommendations regarding the liberalization of 
trade and internal and international competitiveness. 
The priorities are clear: putting an end to extreme poverty and creating 
the conditions in which all human beings will find real opportunities for 
development. To this end, a tremendous and serious effort to coordinate 
economic policies and the explicit will to make international law the 
compulsory reference point governing relations among peoples are essential. 
International- law is the binding force that will make it possible to 
build a true international order at the end of this century. Our Organization 
must assume with clear vision, dedication and courage world leadership in the 
 
defence of international law. Respect for the internal jurisdiction of States 
is the basis for our civilized and peaceful coexistence. 
Mexico categorically rejects the claim of any State to have the right to 
apply its laws beyond its own frontiers. Nor can acts that violate the 
juridical order of another country on the pretext of ensuring respect for 
one's law be legal. All States must conform in their actions to the rules 
that have been accepted by the sovereign will of nations and agreements. This 
is the only lasting foundation on which to base changes in a world order that 
is in a state of transition. 
Here in this universal forum, Mexico emphasizes its unswerving commitment 
to the need to strengthen international law. 